Case 4:20-cv-00219-JEG Document1 Filed 07/13/20 Page 1 of 10

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

 

 

 

 

 

UNITED STATES DISTRICT
sari JUL 13 2020
) CLERK OF DISTRICT COURT

J SOUTHERN DISTRICT OF IOWA
Saidi Olnaca, ;
‘etitioner )

Vv. ; Case No.

) (Supplied by Clerk of Court)
)
ows [ICE }

Respondent

(name of warden or authorized person having custody of petitioner)

PETITION FOR A WRIT OF HABEAS CORPUS UNDER 28 U.S.C. § 2241

Personal Information

 

 

 

 

 

 

 

1. (a) Your full name: Sadi Obala
(b) Other names you have used:
2s Place of confinement:
(a) Name of institution: Warcain (Qun \oar\
(b) Address: AM * om Towa, 507]
(c) Your identification number: A Vok- 432-421
3. Are you currently being held on orders by:
Federal authorities © State authorities O) Other - explain:
4. Are you currently:

CIA pretrial detainee (waiting for trial on criminal charges)
OlServing a sentence (incarceration, parole, probation, etc.) after having been convicted of a crime
If you are currently serving a sentence, provide:
(a) Name and location of court that sentenced you:

 

 

(b) Docket number of criminal case:
(c) Date of sentencing:
YBeing held on an immigration charge
OOther (explain):

 

 

 

 

 

 

Decision or Action You Are Challenging

5. What are you challenging in this petition:
ClHow your sentence is being carried out, calculated, or credited by prison or parole authorities (for example,
revocation or calculation of good time credits)

Page 2 of 9
Case 4:20-cv-00219-JEG Document1 Filed 07/13/20 Page 2 of 10
AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

PETITION FOR A WRIT OF HABEAS CORPUS UNDER 28 U.S.C. § 2241

Instructions

 

1. Who Should Use This Form. You should use this form if
you are a federal prisoner and you wish to challenge the way your sentence is being carried out (for
example, you claim that the Bureau of Prisons miscalculated your sentence or failed to properly award

good time credits);

° you are in federal or state custody because of something other than a judgment of conviction (for
example, you are in pretrial detention or are awaiting extradition); or

° you are alleging that you are illegally detained in immigration custody.

Z. Who Should Not Use This Form. You should not use this form if

° you are challenging the validity of a federal judgment of conviction and sentence (these challenges are
generally raised in a motion under 28 U.S.C. § 2255);

° you are challenging the validity of a state judgment of conviction and sentence (these challenges are
generally raised in a petition under 28 U.S.C. § 2254); or

° you are challenging a final order of removal in an immigration case (these challenges are generally

raised in a petition for review directly with a United States Court of Appeals).

3. Preparing the Petition. The petition must be typed or neatly written, and you must sign and date it under
penalty of perjury. A false statement may lead to prosecution.

4. Answer all the questions. You do not need to cite law. You may submit additional pages if necessary. If you
do not fill out the form properly, you will be asked to submit additional or correct information. If you want to
submit any legal arguments, you must submit them in a separate memorandum. Be aware that any such
memorandum may be subject to page limits set forth in the local rules of the court where you file this petition. If
you attach additional pages, number the pages and identify which section of the petition is being continued. All
filings must be submitted on paper sized 8% by 11 inches. Do not use the back of any page.

5. Supporting Documents. In addition to your petition, you must send to the court a copy of the decisions you are
challenging and a copy of any briefs or administrative remedy forms filed in your case.

6. Required Filing Fee. You must include the $5 filing fee required by 28 U.S.C. § 1914(a). If you are unable to
pay the filing fee, you must ask the court for permission to proceed in forma pauperis — that is, as a person who
cannot pay the filing fee — by submitting the documents that the court requires.

I. Submitting Documents to the Court. Mail your petition and copies to the clerk of the United States
District Court for the district and division in which you are confined. For a list of districts and divisions, see 28
U.S.C. §§ 81-131. All copies must be identical to the original. Copies may be legibly handwritten.

If you want a file-stamped copy of the petition, you must enclose an additional copy of the petition and ask the
court to file-stamp it and return it to you.

8. Change of Address. You must immediately notify the court in writing of any change of address. If you do not,
the court may dismiss your case.

Page 1 of 9
Case 4:20-cv-00219-JEG Document1 Filed 07/13/20 Page 3 of 10

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

Pretrial detention

immigration detention

C1 Detainer

OThe validity of your conviction or sentence as imposed (for example, sentence beyond the statutory
maximum or improperly calculated under the sentencing guidelines)

 

 

 

 

 

ODisciplinary proceedings
Other (explain):
6. Provide more information about the decision or action you are challenging:
(a) Name and location of the agency or court: OH.H.S - LOE
(b) Docket number, case number, or opinion number: N20 - Hz - A12

 

(c) Decision or action you are challenging (for disciplinary proceedings, specify the penalties imposed):

Prolonged derenten Tue artery complet My IBO doy
Ww Tee, they cCansok oblein  Ftavel clocorrene .

 

(d) Date of the decision or action:

 

Your Earlier Challenges of the Decision or Action

7. First appeal
Did you appeal the decision, file a grievance, or seek an administrative remedy?
Yes OWNo
(a) If “Yes,” provide:
(1) Name of the authority, agency, or court: ed Trmiatatt

 

(2) Date of filing: \uly 2014

 

 

 

(3) Docket number, case number, or opinion number: KN 206 ~ 482 -— 4712
(4) Result: Removal order
(5) Date of result: “Wz hha La

 

(6) Issues raised:

 

 

 

 

 

 

(b) If you answered “No,” expiain why you did not appeal:

 

 

 

8. Second appeal
After the first appeal, did you file a second appeal to a higher authority, agency, or court?
Yes {No

Page 3 of 9
Case 4:20-cv-00219-JEG Document1 Filed 07/13/20 Page 4 of 10

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

(a) If “Yes,” provide:
(1) Name of the authority, agency, or court:

 

 

(2) Date of filing:

(3) Docket number, case number, or opinion number:
(4) Result:

(5) Date of result:

(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

(b) If you answered “No,” explain why you did not file a second appeal:

 

 

 

9. Third appeal
After the second appeal, did you file a third appeal to a higher authority, agency, or court?
Yes No
(a) If “Yes,” provide:
(1) Name of the authority, agency, or court:

 

 

(2) Date of filing:

(3) Docket number, case number, or opinion number:
(4) Result:

(5) Date of result:

(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

(b) If you answered “No,” explain why you did not file a third appeal:

 

 

 

10. Motion under 28 U.S.C. § 2255
In this petition, are you challenging the validity of your conviction or sentence as imposed?

Yes TANo

If “Yes,” answer the following:

(a) Have you already filed a motion under 28 U.S.C. § 2255 that challenged this conviction or sentence?
O Yes ~aNo

Page 4 of 9
Case 4:20-cv-00219-JEG Document1 Filed 07/13/20 Page 5 of 10

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

12.

If “Yes,” provide:
(1) Date of filing: July 2O\%
(2) Case number: iN 2hb- 432 - Az]

 

 

 

_ (3) Result: Denied
(4) Dateofresult! ( \7 }\q\z04
(5) Issues raised: ay = Wy M\alabion

 

 

 

 

 

(d) Did you appeal the decision to the United States Court of Appeals?
Yes fA No ‘
If “Yes,” provide:
(1) Name of court:
(2) Date of filing:
(3) Case number:
(4) Result:
(5) Date of result:
(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

Other appeals

Other than the appeals you listed above, have you filed any other petition, application, or motion about the issues
raised in this petition?

Yes CINo

If “Yes,” provide:

(a) Kind of petition, motion, or application: Motion ko  Teopen case.

 

 

 

 

 

(b) Name of the authority, agency, or court: 0.4.5 - Tce

(c) Date of filing: Janvesy 2020

(d) Docket number, case number, or opinion number: NK 20h - 482-42)
(e) Result: iat

(f) Date of result: June 2020

 

(g) Issues raised:

 

 

 

 

 

 

Page 6 of 9
Case 4:20-cv-00219-JEG Document1 Filed 07/13/20 Page 6 of 10

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

11.

(b)

(c)

If “Yes,” provide:

(1) Name of court: =,

(2) Case number:

(3) Date of filing:

(4) Result: a ok
(5) Date of result:

(6) Issuesraised? Qu
\

wk : . soe A

 

 

 

 

 

 

 

 

 

Have you ever filed a motion in a United States Court of Appeals under 28 U.S.C. § 2244(b)(3)(A),
seeking permission to file a second or successive Section 2255 motion to challenge this conviction or
sentence?

(Yes Sf No
If “Yes,” provide:

(1) Name of court:

(2) Case number:

(3) Date of filing:

(4) Result:

(5) Date of result:

(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

Explain why the remedy under 28 U.S.C. § 2255 is inadequate or ineffective to challenge your
conviction or sentence: Mm 5

AY kee Aime Cc Filed for My  Fieck

Pekin, For a wt} OF Habeas Cours pus

 

 

 

 

 

 

Appeals of immigration proceedings
Does this case concern immigration proceedings?

Yes

(a)
(b)
(c)

CINo
If “Yes,” provide:
Date you were taken into immigration custody: 03 \ VI \ 2M

 

 

Date of the removal or reinstatement order: orhiAl2z014
Did you file an appeal with the Board of Immigration Appeals?
Ayes ONo

Page 5 of 9
Case 4:20-cv-00219-JEG Document1 Filed 07/13/20 Page 7 of 10

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

Grounds for Your Challenge in This Petition

13. State every ground (reason) that supports your claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the
facts supporting each ground. Any legal arguments must be submitted in a separate memorandum.

 

GROUNDONE: on tyis occaton’s with “LCE greeny LT reve fequested

 

Ww 5 ‘oe w& N Ch .
ate MineG,
(a) Supporting facts (Be brief Do not cite cases or law.):
i LeAFic ; Mm italien fo Aor
__ Fafesecanre,

 

 

 

 

(b) Did you present Ground One in all appeals that were available to you?
WYes OWNo

GROUND Two: Wert ours 120 days oP tEncarcetattn of Tle

+o Cece, >reval drocumenss

 

 

 

(a) Supporting facts (Be brief. Do not cite cases or law.):

Th Ro Re Moun \ Divis' on Conducted {RO doy fevitw aK are
4 _walvay For brave) _Aoconettye but _ Nig ectun Fmmbaxy Sut phey
VAN Noy provide OAC, ito een Over TBO days. and finty Said

tity re Nok barity Anyone ct thts present time or in fibue ,

(b) Did you present Ground Two in all appeals that were available to you?
Yes TANo

 

 

GROUND THREE:

 

 

(a) Supporting facts (Be brief: Do not cite cases or law.):

 

 

 

 

 

(b) Did you present Ground Three in all appeals that were available to you?
Yes OINo

Page 7 of 9
Case 4:20-cv-00219-JEG Document1 Filed 07/13/20 Page 8 of 10

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

GROUND FOUR:

 

 

 

(a) Supporting facts (Be brief. Do not cite cases or law.):

 

 

 

 

 

 

(b) Did you present Ground Four in all appeals that were available to you?
Yes OINo

14. If there are any grounds that you did not present in all appeals that were available to you, explain why you did
not:

 

 

 

 

Request for Relief

15. State exactly what you want the court to do: eci

D¥.s /Tee oc Qvt Me ON Suptcvison Oatele With Leer -

 

 

 

 

Page 8 of 9
Case 4:20-cv-00219-JEG Document1 Filed 07/13/20 Page 9 of 10

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241
Declaration Under Penalty Of Perjury

If you are incarcerated, on what date did you place this petition in the prison mail system:

I declare under penalty of perjury that I am the petitioner, I have read this petition or had it read to me, and the
information in this petition is true and correct. I understand that a false statement of a material fact may serve as the basis
for prosecution for perjury.

Date: Or\o2 \202

 

Signature of Petitioner

 

Signature of Attorney or other authorized person, if any

Page 9 of 9
 
